Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment is entered.  
Examiner agrees that the amended claims overcome the separate prior art rejections based on Shaw, Phillips, Maro, and Kobayashi as primary references.  However, the amended claims do not overcome the prior art rejections based on Beckwith as the primary reference.
Applicant points to data to assert that their invention produces unexpected and surprising results.
However, the data is not persuasive given that it is not commensurate in scope with the scope of the present claims.  The exemplary films of the applicant’s specification utilize specific resins and specific layer thicknesses, whereas the present claims recite broadly “resin” and “inorganic” for two of the five layers, with no limitations on the compositions of the other three layers, and no limitations are recited regarding the thicknesses of any of the layers.  
Further, applicant points to the test results of film 1 of their specification as providing unexpected and surprising results; however, film 1 contains eleven layers, whereas claim 1 teaches five layers.  Applicant points to the difference in performance between film 1 and film 5 for the importance of pigments in certain layers; however, film 1 has eleven layers and film 5 has nineteen layers.  Applicant points to the difference in performance between film 1 and film 4 for the importance of an inorganic barrier layer and the presence of pigments in certain 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787